Citation Nr: 0828684	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of thyroidectomy.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected anxiety reaction, manifested by 
headaches and chest pain with conversion reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from September 1943 to March 1946, and from April 
1952 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the RO that denied 
disability ratings in excess of 10 percent each for service-
connected residuals of thyroidectomy and for service- 
connected anxiety reaction (manifested by headaches and chest 
pain with conversion reaction), and denied TDIU benefits.  
The veteran timely appealed.

In July 2007, the veteran and his wife testified during a 
Board hearing before the undersigned at the RO in St. 
Petersburg.  In October 2007, the undersigned granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

In an October 2007 decision, the Board resolved reasonable 
doubt in the veteran's favor and granted the veteran an 
increased rating to 30 percent for his service-connected 
anxiety reaction (manifested by headaches and chest pain with 
conversion reaction).  In April 2008, the United States Court 
of Appeals for Veterans Claims (Court) partially vacated and 
remanded the October 2007 Board decision addressing the above 
issues.  The Court vacated the denials of a disability rating 
in excess of 10 percent for service-connected residuals of 
thyroidectomy; did not vacate the Board's grant of increased 
rating to 30 percent for service-connected anxiety reaction 
(manifested by headaches and chest pain with conversion 
reaction), but vacated this issue to the extent the Board 
decision denied a disability rating in excess of 30 percent; 
and vacated the Board's denial of TDIU.  The Court remanded 
all three remaining issues. 

As previously noted, in March 2006, the veteran raised the 
issues of service connection for hypertension and for a 
neurological disorder as secondary to his service-connected 
residuals of thyroidectomy.  If those issues have not been 
adjudicated since the previous referral, the RO should take 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Joint Motion for Remand accompanying the Court's April 
2008 order reflects that the October 2007 Board decision was 
partially vacated and remanded because, subsequent to a June 
2005 VA examination, during personal hearing testimony in 
July 2007, the veteran testified as to symptomatology that 
the Joint Motion indicated may be allegations of worsening of 
service-connected disabilities since the June 2005 VA 
examination.  The Joint Motion indicated that the Board 
should consider whether the appellant is entitled to new 
examinations.  

Because the parties to the Joint Motion agree that the 
veteran's July 2007 personal hearing testimony equates to 
allegations of worsening of service-connected disabilities 
since the June 2005 VA examination, the Board finds that 
further VA examination is necessary to decide this veteran's 
case on the above listed increased rating issues.  

The Joint Motion also indicated that the TDIU claim should be 
readjudicated with the increased rating claims.  For this 
reason, the claim for TDIU must be deferred pending 
readjudication of the other increased rating claims, and must 
be remanded for readjudication following readjudication on 
the increased rating claims.  (Please note, this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
thyroid disease examination and a VA 
psychiatric examination to fully 
assess the current severity of the 
veteran's respective service-connected 
disabilities of residuals of 
thyroidectomy and anxiety reaction 
(manifested by headaches and chest 
pain with conversion reaction), 
especially since the last VA 
examinations were conducted in June 
2005.  The claims folder, especially 
the June 2005 VA examination reports, 
should be made available to the 
examiner for review in conjunction 
with the examination.  
2.	Following completion of the above 
development, the AMC/RO should 
readjudicate the veteran's claims for 
increased rating in excess of 10 
percent for residuals of 
thyroidectomy, increased rating in 
excess of 30 percent for anxiety 
reaction (manifested by headaches and 
chest pain with conversion reaction), 
and for TDIU.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should 
be provided a supplemental statement 
of the case, and should be provided 
appropriate time to respond before 
returning the case to the Board for 
further appellate consideration. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


